UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted June 23, 2005*
                               Decided June 27, 2005

                                       Before

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. DIANE P. WOOD, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-3555

DAISY BAXTER,                                 Appeal from the United States District
     Plaintiff-Appellant,                     Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 02 C 9350
TRINITY SERVICES, INC.,
     Defendant-Appellee.                      Charles R. Norgle, Sr.
                                              Judge.

                                     ORDER

      Daisy Baxter brought this suit under Title VII and 42 U.S.C. §§ 1981 and
1983 against Trinity Services, Inc., alleging that Trinity discriminated against her
based on her race during her employment and when it fired her, and that the firing
was retaliatory. The district court granted Trinity’s motion for summary judgment,
and Baxter appeals. We affirm.

       Trinity, a non-profit corporation that provides services to clients with mental
disabilities, hired Baxter, an African-American woman, as a Qualified Mental
Retardation Professional (QMRP) in 2000. As a QMRP, Baxter was responsible for
observing and reviewing the treatment of clients, working with clients’ guardians,
and “coordinating staffing.” Baxter alleges that while working in this capacity,


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-3555                                                                    Page 2

employers and co-workers discriminated against her. She pointed to one incident
when Trinity’s management disregarded her advice to hospitalize a potentially
violent client with whom she had personal contact, even though that same client
had previously been hospitalized on a white QMRP’s recommendation. Baxter
further claimed that Trinity excluded her from its accreditation process after a
manager stated, allegedly in reference to African-American employees, that “those
people” should not be allowed to involve themselves in that process. Baxter also
alleged that Trinity denied her regular performance reviews and subjected her to
abusive language, disproportionate workloads, heightened scrutiny, and various
petty acts of harassment, again on account of her race.

       Trinity eventually terminated Baxter after determining that she had assisted
another employee in forging credentials. In late 2002, Trinity became aware that
another of its African-American employees, Margaret Reeves, lacked basic reading
comprehension skills. Trinity came to suspect that Reeves’ GED certificate was
fraudulent and opened an investigation. The investigation revealed that Reeves’
GED certificate did not match the format of another employee’s legitimate GED,
issued in the same year as Reeves’ certificate. The investigators also determined,
however, that Reeves’ certificate was identical––down to the certifying
signature––to Baxter’s GED, which had been issued years before Reeves’. Reeves
participated in the investigation and admitted that the certificate was forged but
denied that Baxter was involved. Trinity allowed Reeves to resign with favorable
references but in December 2002 it terminated Baxter, who on the advice of counsel
had not cooperated with the investigation.

       Baxter had filed racial discrimination charges with the EEOC in September
2002, and a form complaint in the district court in December 2002, shortly before
her termination. The district court dismissed her complaint without prejudice, but
gave her additional time to file “a more definite statement” of her claims. She
subsequently amended her complaint to raise more specific claims under Title VII
of the Civil Rights Act of 1964 and 42 U.S.C. § 1981 that she was subjected to a
hostile work environment and disparate treatment, and that she was terminated in
retaliation for filing discrimination charges with the EEOC and the district court.
She also added a general claim under 42 U.S.C. § 1983 that Trinity deprived her of
her constitutional rights.

       The court granted Trinity’s motion for summary judgment on all counts. On
Baxter’s hostile work environment and disparate treatment claims, the court
characterized the conduct Baxter complained of as “sporadic incidents of
insensitivity” at worst, and not actionable under Title VII or § 1981. As to Baxter’s
Title VII discriminatory discharge claim, the court ruled that she presented no
direct evidence and that she failed to establish a prima facie case under the
McDonnell-Douglas burden shifting analysis, McDonnell-Douglas Corp. v. Green,
411 U.S. 792, 802-04 (1973), because she could not show that “a similarly situated
employee of a different race was treated more favorably.” Under her retaliatory
No. 04-3555                                                                    Page 3

discharge claim, the court similarly held that she failed to establish a prima facie
case because she had not shown any causal relationship between her protected
activity and her discharge. Finally, the court disposed of Baxter’s § 1983 claim by
finding that Trinity was not a state actor.

       On appeal, Baxter appears to contest only the district court’s rulings as to
her discriminatory and retaliatory discharge claims. Regarding her discriminatory
discharge claim, Baxter first seems to challenge the court’s conclusion that she did
not establish her prima facie case. She asserts that there were similarly situated
employees who received more favorable treatment than she did––namely, four
white QMRPs, none of whom, she asserts, were accused, investigated, or terminated
as a result of the investigation into Reeves’ GED certificate. She has not, however,
shown that these individuals were similarly situated. In particular, she has not
show that any of these QMRPs possessed GEDs identical to Reeves’ fraudulent
document, which is what triggered her investigation and censure. Other employees
who were not undergoing a similar disciplinary process cannot be considered
similarly situated. Little v. Ill. Dep’t. of Revenue, 369 F.3d 1007, 1012 (7th Cir.
2004). Because Baxter did not identify a material issue of fact regarding this
prong, the district court was correct to grant Trinity summary judgment on this
claim. Williams v. Waste Management of Illinois, 361 F.3d 1021, 1034 (7th Cir.
2004).

       As for her retaliatory discharge claim, Baxter challenges the district court’s
conclusion that she failed to show a causal relation between her protected activity
and her discharge. She asserts in a conclusory fashion that such a causal
connection is reflected in the “close timing” between the filing of her racial
discrimination complaint with the EEOC in September 2002, her complaint in the
district court in December, and her termination shortly thereafter. Temporal
proximity alone, however, is not necessarily sufficient to establish a prima facie
case in the retaliation context; the plaintiff must “show that after filing the charge
only he, and not any similarly situated employee who did not file a charge, was
subjected to an adverse employment action,” Hasan v. U.S. Dept. of Labor, 400
F.3d 1001, 1004 (7th Cir. 2005), and Baxter has not identified any similarly
situated employees. And even if the district court had accepted Baxter’s allegations
as circumstantial evidence of retaliatory discharge, Trinity presented “unrebutted
evidence of a noninvidious reason for the adverse action” in the form of its
conclusion that Baxter assisted Reeves with the forgery of her GED. Stone v. City
of Indianapolis Public Utilities Div., 281 F.3d 640, 644 (7th Cir. 2002). While
Baxter argues that the investigation was itself fraudulent, she offered no evidence,
and her bare allegations are not sufficient to rebut Trinity’s evidence. See
Hildebrandt v. Illinois Dept. of Natural Resources, 347 F.3d 1014, 1036 (7th Cir.
2003). The district court properly granted summary judgment for Trinity on this
claim.

      The judgment is AFFIRMED.